Inasmuch as the defendant had not yet completed serving his originally imposed sentence of imprisonment when he was *797resentenced, his resentencing to a term including the statutorily-required period of postrelease supervision did not violate the double jeopardy and due process clauses of the United States Constitution (see People v Lingle, 16 NY3d 621, 630-632 [2011]; People v Algarin, 89 AD3d 859 [2011]).
The defendant’s remaining contention is without merit. Angiolillo, J.E, Florio, Leventhal and Lott, JJ., concur.